Per Curiam.
We have examined the various points submitted by the learned counsel for the appellants supplementing his able argument in their behalf. We think the guilt of the defendants was established by the overwhelming weight of the evidence. We agree with the views of Mr. Justice Cropsey in his opinion filed in denying defendants’ application for a certificate of reasonable doubt on this appeal. (People v. Reiter, 130 Misc. 105.) The judgment convicting defendants of the crime of grand larceny in the first degree should be affirmed. Present — Kelly, P. J., Manning, Young, Kapper and Lazansky, JJ. Judgment convicting defendants of the crime of grand larceny in the first degree unanimously affirmed.